United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-50
Issued: May 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2012 appellant, through her attorney, filed a timely appeal from a
September 14, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly declined to reimburse appellant for travel expenses
to obtain medical treatment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was before the Board on a prior appeal with respect to a recurrence of disability
commencing May 13, 2010.2 OWCP accepted bilateral carpal tunnel syndrome and a keloid scar
as a result of repetitive activity in appellant’s federal employment as a patient services assistant.
Appellant filed claims for compensation that are not at issue on the current appeal.3
Appellant received treatment from attending physician Dr. Elliot Vann, a Board-certified
orthopedic surgeon. In a report dated March 31, 2011, Dr. Vann provided results on examination
and noted that appellant reported persistent pain following a carpal tunnel release several years
earlier.4 He recommended a left upper extremity electromyogram (EMG) and stated that he
would consider referring her to a hand specialist.
In a report dated May 13, 2011, Dr. Jennifer Patterson, a Board-certified orthopedic
surgeon with a subspecialty of hand surgery, noted that appellant had been referred by
Dr. Vann.5 She provided a history and results on examination, stating that she was reluctant to
perform any type of surgical release on the right arm in view of the poor results from the left
carpal tunnel release. Dr. Patterson stated that appellant’s primary complaint was hyperesthesia
at the surgical site. The record indicates that appellant received treatment from Dr. Patterson on
August 19, September 27 and November 1, 2011.6
Appellant submitted a claim for compensation for eight hours on August 19,
September 27 and November 1, 2011.7 The record indicates that she was paid compensation for
those dates.
In a letter dated December 13, 2011, appellant stated that Dr. Patterson’s office was
located 102 miles from her home in Fayetteville, North Carolina. By letter dated January 9,
2012, OWCP noted that she had claimed travel expenses for May 13, August 19, September 2
and November 1, 2011. It advised appellant that there was no evidence of record. Appellant
requested prior travel approval and 100 miles round trip was generally considered a reasonable
distance. In a letter dated March 12, 2012, her representative stated that Dr. Patterson was a
hand specialist and there were no other closer hand specialists that accept OWCP patients.
By decision dated March 21, 2012, OWCP denied reimbursement for the claimed travel
expenses for treatment by Dr. Patterson. It stated that a search of the Affiliated Computer
Services (ACS) website used for bill paying and medical authorization, found “there are other
2

Docket No. 12-687 (issued August 16, 2012).

3

The record contains a September 11, 2012 decision regarding compensation commencing in May 2010.
Appellant did not request review of this decision and pursued other appeal rights.
4

The record indicates that appellant underwent a left carpal tunnel release on April 11, 2008.

5

The letterhead on Dr. Patterson’s report indicated that she was located in Chapel Hill, North Carolina.

6

The record contains a report dated September 27, 2011 from Dr. Patterson regarding left thumb treatment.

7

The November 1, 2011 payment was based on four hours of wage loss.

2

physicians and facilities located in Fayetteville, North Carolina that are registered with ACS for
treatment of federal injured workers.”
Appellant requested a hearing before an OWCP hearing representative, which was held
on July 17, 2012. At the hearing, counsel stated that the ACS website indicated only one hand
specialist in appellant’s area and contact with that physician determined that the physician did
not accept federal workers’ compensation cases. In a report dated April 19, 2012, Dr. Vann
stated that appellant was referred to a hand surgeon given the complexity of her problems and the
lack of a hand surgeon at the employing establishment facility. He stated that Dr. Patterson had
treated appellant and discussed surgical and nonsurgical treatment.
By decision dated September 14, 2012, OWCP’s hearing representative affirmed the
March 21, 2012 decision. The hearing representative found that Dr. Patterson was located over
100 miles from appellant’s home and OWCP records showed that there were other hand
specialists closer to appellant’s residence and Dr. Patterson did not provide treatment that could
not have been provided locally.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.8
With respect to travel expenses for medical treatment, the regulations provide:
“(a) The employee is entitled to reimbursement of reasonable and necessary
expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel,
OWCP will consider the availability of services, the employee’s condition, and
the means of transportation. Generally, a roundtrip distance of up to 100 miles is
considered a reasonable distance to travel. Travel should be undertaken by the
shortest route, and if practical, by public conveyance. If the medical evidence
shows that the employee is unable to use these means of transportation, OWCP
may authorize travel by taxi or special conveyance.
“(b) For nonemergency medical treatment, if roundtrip travel of more than 100
miles is contemplated, or air transportation or overnight accommodations will be
needed, the employee must submit a written request to OWCP for prior
authorization with information describing the circumstances and necessity for
such travel expenses. OWCP will approve the request if it determines that the
travel expenses are reasonable and necessary and are incident to obtaining
authorized medical services, appliances or supplies. Requests for travel expenses
that are often approved include those resulting from referrals to a specialist for

8

5 U.S.C. § 8103

3

further medical treatment, and those involving air transportation of an employee
who lives in a remote geographical area with limited local medical services.”
The issues of authorization for medical treatment and reimbursement of travel expenses
for medical treatment are separate and distinct. OWCP may authorize medical treatment but
determine that the travel expense incurred for such authorized treatment was unnecessary or
unreasonable.9 The Board has recognized that it has discretion with respect to authorization of
travel expenses for medical treatment.10
ANALYSIS
Appellant was referred to Dr. Patterson a hand specialist, by Dr. Vann. Dr. Patterson’s
office was approximately 102 miles each way from appellant’s home in Fayetteville, North
Carolina. Appellant seeks reimbursement for travel expenses to and from Dr. Patterson’s office.
As noted, requests for travel expenses can be approved for referrals to a specialist, if such
expenses are reasonable and necessary. Generally a round trip of up to 100 miles is considered
reasonable. Appellant’s round trip of 204 miles would have to be established as reasonable and
necessary under the circumstances.
Dr. Vann stated that appellant needed a hand specialist given her condition, and there is
no contrary evidence in this regard. OWCP did approve wage-loss compensation for treatment
by Dr. Patterson. The question is whether it was reasonable and necessary to incur the travel
expenses associated with the referral to Dr. Patterson. OWCP referred to the ACS system, which
it uses for medical bill payment and authorization services.11 The March 21, 2012 decision states
generally that an ACS search revealed there were “other physicians and facilities” in
Fayetteville, North Carolina, without providing further explanation. The decision did not state
whether it was referring to hand specialists or provide any other relevant information. According
to OWCP procedures,12 the ACS site is available to claimants and appellant asserted there was
only one local hand specialist who did not treat federal workers.
OWCP’s denial of travel expenses related to treatment by Dr. Patterson was based on its
determination that there were appropriate hand specialists located closer to appellant’s home, but
the evidence to support this determination was not adequately documented for the record.
OWCP’s hearing representative refers to OWCP “records” showing appropriate specialists on
ACS, without further explanation. The case record does not contain specific evidence from ACS
or other sources to properly address appellant’s assertion that there were no appropriate hand
specialists available closer to her home such that it was reasonable and necessary to travel to
Dr. Patterson.
9

W.M., 59 ECAB (2007).

10

V.K., Docket No. 12-1103 (issued October 12, 2012).

11

See Federal (FECA) Procedure Manual, Part 5 -- Benefit Payments, Overview of the BPS System, Chapter
5.300.3 (April 2005).
12

Id.

4

The case will be remanded to OWCP for proper documentation of its findings on the
issue. After such further development as is deemed necessary, OWCP should issue an
appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2012 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: May 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

